            Case 1:18-cv-00496-AWI-EPG Document 44 Filed 05/21/20 Page 1 of 2


 1                                UNITED STATES DISTRICT COURT
 2                               EASTERN DISTRICT OF CALIFORNIA
 3

 4   GEORGIA DEFILIPPO; CHRISTINA                          CASE NO. 1:18-CV-00496-AWI-EPG
     DEFILIPPO,
 5
                            Plaintiffs,                    ORDER DENYING STIPULATION
 6
                    v.                                     (Doc. No. 43)
 7
     COUNTY OF STANISLAUS; CITY OF
 8   MODESTO; CITY OF TURLOCK; CITY
     OF CERES; BIRGIT FLADAGER;
 9   MARLISSA FERREIRA; KIRK BUNCH;
     STEVE JACOBSON; DALE
10   LINGERFELT; FROLIAN MARISCAL;
     LLOYD MACKINNON; JON EVERS;
11   DEREK PERRY; CORY BROWN; GREG
     JONES; TIMOTHY REDD; KENNETH
12   BARRINGER; FRANK NAVARRO;
     DAVID HARRIS,
13
                            Defendants.
14

15
            Plaintiff Georgia DeFilippo and Plaintiff Christina DeFilippo (“Plaintiffs”) and some —
16
     but not all — of the named defendants stipulated to allow Plaintiffs to file a first amended
17
     complaint. See Doc. No. 43. It is not clear to the Court that two of the named defendants,
18
     Defendant Derek Perry and Defendant David Harris, agreed to the stipulation. This may have
19
     been an oversight by counsel for Perry and Harris. Nonetheless, because not all “opposing
20
     parties” agreed to the stipulation, the stipulation is denied. See Fed. R. Civ. P. 15(a)(2) (“In all
21
     other cases, a party may amend its pleading only with the opposing party’s written consent or the
22
     court’s leave.”). If the parties wish to renew their stipulation with the Court, then the renewed
23
     stipulation should be agreed to by all opposing parties.
24

25   IT IS SO ORDERED.
26
     Dated: May 21, 2020
27                                                 SENIOR DISTRICT JUDGE

28
     Case 1:18-cv-00496-AWI-EPG Document 44 Filed 05/21/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                     2
